Title: To George Washington from Brigadier General Jacob Bayley, 24 November 1778
From: Bayley, Jacob
To: Washington, George


  
    Sir
    Newbury [Vt.] 24th Novr 1778
  
I had forgot before Sealing to mention any thing respecting Colo: Bedels Regt—according to Your Excellencies Permission—I sent a Party of that Regt to Clear the Road, and have since Improved a Part as a Guard for the Stores, but for want of Blanketts Cloathing &c. cannot Continue on Duty unless provided for, if they are to be Employed in the Expedition or any other Way this Winter Blanketts &c. will be needed, and may be had Easy and Quick at Boston, and as they are ready raised on Continental Pay they will be near as Cheap as to raise so many for four or five Months and they will be wanted to keep the Road open as the Snow Falls. I am your Excellencies most Obt Hble Servt
  
    Jacob Bayley
  
  
P.S. I had not Money enough to give the Express for to bear his Expences back.
  
 